                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–38–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 JOHN CICERO HUGHES,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 12, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept John Cicero Hughes’ guilty

plea after Hughes appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of theft of government

                                           1
money in violation of 18 U.S.C. § 641 (Count I), and one count of social security

disability insurance fraud in violation of 42 U.S.C. § 408(a)(4) (Count II), as set

forth in the Superseding Information. In exchange for Defendant’s plea, the

United States has agreed to dismiss the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

32), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that John Cicero Hughes’ motion to change

plea (Doc. 22) is GRANTED and John Cicero Hughes is adjudged guilty as

charged in Counts I and II of the Superseding Information.

      DATED this 3rd day of January, 2019.




                                          2
